DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 10/3/22 are acknowledged. Any rejection or objection from the 4/1/22 office action that is not addressed below is withdrawn based on the amendments.
Previously, the peptide of SEQ ID NO: 3 was elected.
SEQ ID NO:3 is such that the first amino acid is 3-methyl-L-His, the 2nd amino acid is N-methyl-Tyr, the third amino acid is Trp, the 4th amino acid is Gln and the fifth amino acid is Glu. The elected species was found to be free of the prior art. The search was extended and claims to the elected species are rejected as set forth below. Claims 25, 31-32 and 34-37 do not read on the elected species.
Claims 25, 31-32 and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/22
	Claims 1-20 and 23 have been canceled.
	Claims 21-22, 24, 26-30, 33 and 38-41 are being examined.

Priority
This application is a 371 of PCT/IB2018/057379 09/25/2018 PCT/IB2018/057379 has PRO 62/562,581 09/25/2017.

Claim Objections
This objection is a new objection necessitated by the addition of claim 41.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claims were previously rejected under 112. Since claims have been amended the rejection is updated to correspond to the instant claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 24, 26-30, 33 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and dependent claims encompass functional limitations specifically GABAa receptor-binding peptide. Claims 38-40 recite intended uses. Claim 21 recites various options at positions X1-X5.
The specification provides data related to several peptides. Although the explanation of the experiment is extremely limited, the figures appear to show that at least SEQ ID NOs: 6, 9, 11 have no difference as compared to the use of GABA alone. Instant claims 21 and 33 do not exclude SEQ ID NO: 9.
Further, Michaeli et al. (‘Discovery of novel GABAAR allosteric modulators through reinforcement learning’ Current Pharmaceutical Design v27 2021 pages 1-7) teach some of the same peptides and appears to report different results. The abstract states that only 11 of 13 molecules show positive allosteric modulation (page 1 section ‘Results’) and Table 1 shows that at least sequence 9 which is encompassed by the instant formula of claim 21 had no detectable difference. Further, Michaeli et al. teach that the peptide KTTSI (which is such that X1 is T, X2 is T, X3 is S and X4 and X5 are absent) had no significant effect (page 4 last paragraph before section 4). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the peptides.
	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. Although unclear, for purposes of examination, sequences that meet the formula limitation have been interpreted as having the recited function. Claim 21 recites ‘comprising an amino acid sequence’. Since the specification does not mention fragments, such phrase has been interpreted as being of the same scope as ‘comprising the amino acid sequence’. Claim 33 recites ‘having’ which is interpreted as open-ended.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24, 26-30, 33 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 21 recites a peptide where residues 1-2 and 4-5 can be any of 6 options and the 3rd residue can be any of 5 options. As such there are at least 6480 (6x6x5x6x6) different possibilities (not even including variability at the terminal ends). As such, the genus is large. Claim 21 also refers to functional properties.
The specification provides data related to several peptides. Although the explanation of the experiment is extremely limited, the figures appear to show that at least SEQ ID NOs: 6, 9, 11 have no difference as compared to the use of GABA alone. Instant claims 21 and 33 do not exclude SEQ ID NO: 9.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
The specification provides data related to several peptides. Although the explanation of the experiment is extremely limited, the figures appear to show that at least SEQ ID NOs: 6, 9, 11 have no difference as compared to the use of GABA alone.
Further, Michaeli et al. (‘Discovery of novel GABAAR allosteric modulators through reinforcement learning’ Current Pharmaceutical Design v27 2021 pages 1-7) teach some of the same peptides and appears to report different results. The abstract states that only 11 of 13 molecules shows positive allosteric modulation (page 1 section ‘Results’) and Table 1 shows that at least sequence 9 which is encompassed by the instant formula of claim 21 had no detectable difference. Further, Michaeli et al. teach that the peptide KTTSI (which is such that X1 is T, X2 is T, X3 is S and X4 and X5 are absent) had no significant effect (page 4 last paragraph before section 4). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the peptides.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 21 and dependent claims encompass functional limitations specifically GABAa receptor-binding peptide. Claims 38-40 recite intended uses. The examples appear to relate to a specific subunit of a specific GABA receptor (section 0013). When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims particularly for sequences as claimed. It is unclear what structural elements are required for the recited function. The examples appear to relate to a specific subunit of a specific GABA receptor (section 0013) and there is no explanation of what peptides would bind to other GABA receptors form a different source or to a different location of the peptide. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification that that the GABA receptor was expressed in HEK293 cells (section 0013) but it is unclear how the peptides were made. Further, mere synthesis of a peptide does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Arguments - 112
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 101
Claims were previously rejected under 101. Since claims have been amended the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22, 24, 26-30, 33 and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides which correspond to products of nature (fragments of and/or actual full proteins as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides. Thus the answer to step 1 is yes. 
BLAST HTWQE (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 3/3/22, 31 pages; previously cited) shows that instant SEQ ID NO: 1 is a sequence that is found in numerous natural proteins (pages 8-25 for example) where the sequences of the natural proteins include additional residues at the N and C-terminal ends (see pages 7-31; also see Bremel et al. cited below). Instant claim 21 uses the open ended ‘comprising’ language and thus the length of the peptide is not limited. Further, the proviso added in claim 21 excludes 2 peptides (the pentapeptides that are SEQ ID NO:1 and SEQ ID NO:6) but does not exclude peptides of longer lengths comprising such sequences. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to portions of natural proteins (i.e. products of nature which are a natural phenomenon). 
Further, in relation to claims 21 and 33 for example, BLAST SEQ ID NO: 15 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 11/14/22, 24 pages) shows that instant SEQ ID NO:15 is a sequence that is found in numerous natural proteins (pages 9-11 for example).
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The claims also encompass fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved even if the claims are limited to fragments (the protein with severed bonds). 
In relation to step 2b, claims 38-40 recite an intended use but do not even require a composition. Even if a composition was recited it could correspond to a combination of naturally occurring components (i.e. a protein and water). Such compositions would be like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and any excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.
The elected species (SEQ ID NO:3) is such that the first amino acid is 3-methyl-L-His, the 2nd amino acid is N-methyl-Tyr, the third amino acid is Trp, the 4th amino acid is Gln and the fifth amino acid is Glu. The elected species is 101 compliant because such sequence contains structural modification at the first and 2nd amino acid positions as compared to any natural counterpart.

Response to Arguments - 101
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 102
Claims were previously rejected under 102. Since claims have been amended the first 2 rejections are updated to correspond to the instant claims. The third rejection is a new rejection to address amended claim 33.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 26-30 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bremel et al. (US 2013/0330335; ‘Bremel’) as evidenced by Bremel sequence listing (SEQ ID 1285552 for US20130330335 December 12 2013 retrieved from
https://seqdata.uspto.gov/?pageRequest=viewSequence&DocID=US20130330335A1&seqID=1285552 on 3/3/22, 1 page).
Bremel teach SEQ IDs including SEQ ID NO: 1285552 (section 0043 and Table 14a). Page 60 of Bremel states that a copy of the sequence listing is available electronically. Bremel sequence listing is provided as evidence to reveal the identity of SEQ ID NO: 1285552 which comprises (beginning at residue 12) His-Thr-Trp-Gln-Glu. Since the sequence begins as residue 12, the sequence is not identical to the sequence recited in the proviso of claim 21. The proviso added in claim 21 excludes 2 peptides (the pentapeptides that are SEQ ID NO:1 and SEQ ID NO:6) but does not exclude peptides of longer lengths comprising such sequences
In relation to the peptide of instant claims 21-22, 24, 26-30 and 38-40, His-Thr-Trp-Gln-Glu of Bremel corresponds to instant X1-X5. Instant claim 21 recites ‘comprising’ and thus the length of the peptide is not limited. Claims 38-40 recited intended uses and the peptide of Bremel is suitable for such uses. As set forth above, the claims are unclear. Since the peptide of Bremel comprises the instant formula and a specifically recited SEQ ID NO it has been interpreted as meeting the functional limitations. Further, MPEP 2112 I recognizes that something that is old does not become patentable upon the discovery of a new property.

Claim(s) 21-22, 24, 26-28 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Telford et al. (US 2010/0105865; ‘Telford’; previously cited).
	Telford teach a polypeptide that comprises HTWKK (section 10586 on pages 2185-2186 specifically the ‘Sbjt’ section see row 151-21).
In relation to the peptide of instant claims 21-22, 24, 26-28 and 38-40, HTWKK of Telford corresponds to instant X1-X5 and instant SEQ ID NO: 6. Since the sequence of Telford is not a pentapeptide, the sequence is not identical to the sequence recited in the proviso of claim 21. The proviso added in claim 21 excludes 2 peptides (the pentapeptides that are SEQ ID NO:1 and SEQ ID NO:6) but does not exclude peptides of longer lengths comprising such sequences
Instant claim 21 recites ‘comprising’ and thus the length of the peptide is not limited. Claims 38-40 recited intended uses and the peptide of Telford is suitable for such uses. As set forth above, the claims are unclear. Since the peptide of Telford comprises the instant formula and a specifically recited SEQ ID NO it has been interpreted as meeting the functional limitations. Further, MPEP 2112 I recognizes that something that is old does not become patentable upon the discovery of a new property.

Claim(s) 21-22, 24, 26-29, 33 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gerlach et al. (US 2003/0077774; ‘Gerlach’).
	Gerlach teach SEQ ID NO:16 (Table 27 after section 0072 on page 26) which comprises HPWQ (beginning at around residue 46).
In relation to the peptide of instant claims 21-22, 24, 26-28 and 38-40, HPWQ of Telford corresponds to instant X1-X4 where X5 is absent and instant SEQ ID NO: 15.
Instant claim 21 recites ‘comprising’ and thus the length of the peptide is not limited. Claims 38-40 recited intended uses and the peptide of Gerlach is suitable for such uses. As set forth above, the claims are unclear. Since the peptide of Gerlach comprises the instant formula and a specifically recited SEQ ID NO it has been interpreted as meeting the functional limitations. Further, MPEP 2112 I recognizes that something that is old does not become patentable upon the discovery of a new property.

Response to Arguments - 102
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658